Opinión concurrente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 23 de junio de 1981
Con absoluta fidelidad al mandato fundamental de que “. . . se declarará electo aquel candidato para un cargo que obtenga un número mayor de votos que el obtenido por cualquiera de los demás candidatos para el mismo cargo” (énfasis nuestro), Art. VI, Sec. 4, Constitución E.L.A., aunque por diferentes fundamentos y margen, concurri-mos con el dictamen del Tribunal de que el recurrente Samuel Cepeda es el candidato triunfante para el escaño del Distrito Representantivo Núm. 35.
Consistentes con la línea central de pensamiento y con-ciencia judicial de superar escollos en la dinámica del sufragio electoral expuesta en P.S.P. v. Comisión Estatal de Elecciones, 110 D.P.R. 400 (1980), hemos de plasmar la interpretación que en su justa implementación afianza esa conclusión.
HH
El sistema de recusación, aunque de importancia para depurar que sólo electores legítimos ejerciten el voto, por constituir una intervención drástica contra la presunción que cobija a todo elector inscrito de que es apto y está cua-lificado, a la par que vulnerar la secretividad del sufragio, es de rigurosa y estricta observancia. El ciudadano no puede ni debe estar sujeto ni expuesto, sin resguardo cons-titucional o judicial, a recusaciones fáciles, viciosas, sor-presivas, dudosas, incompletas o defectuosamente hechas. En última instancia, la nitidez de la óptica que rige ese análisis no debe empañarse ante la lucha y el reclamo temporal de determinados partidos políticos. Lo impor-tante no sólo es la constitucionalidad de la legislación, sino también la validez de la reglamentación e implementación *321por el Estado de medidas restrictivas frente al derecho al sufragio del electorado.
En esa tarea es necesario recordar que la palabra recu-sación proviene de recusar, que en su acepción pertinente significa “notar a una persona de carencia de aptitud”. Ahora bien, el término legal y el trámite de recusación es algo más que simplemente un inspector de colegio o un elector notar y anotar, siguiendo determinada formalidad que un ciudadano vota ilegalmente. Es un trámite inte-grado que se descompone en tres etapas —recusación, con-testación y juramento— que estatutariamente precisa de un contenido mínimo sustancial y esencial. Para cada trámite de recusación en ese colegio electoral se requieren y entran en escena tres personas: recusante, elector recu-sado y el inspector que certifica el juramento. Veamos. De una lectura del Art. 5.034 (1) se desprende que para que un voto se estime válidamente recusado es menester que por escrito, al dorso de la papeleta, el recusante consigne: (a) su nombre y calidad del elector debidamente inscrito, su-pliendo la información del precinto a que pertenece y su dirección; (b) el nombre del elector recusado, dirección, número de colegio, precinto y municipalidad; (c) una breve anotación exponiendo las razones, fundamentos y luego su firma. Por su parte, si el elector recusado opta por *322negarla, expondrá su nombre, circunstancias personales, dirección residencial presente y fundamentos en oposición. Luego el elector deberá firmar bajo juramento tal negati-va. Concentremos en este requisito.
Lo primero que resalta es que el juramento es de importancia vital, para “someter a[l] . . . [elector] a la penalidad de perjurio si se probara que el contenido de sus manifestaciones o declaraciones ... no es cierto . . .”. Piñero v. Martínez Santiago, 104 D.P.R. 587, 590 (1976). Segundo, es una medida cautelar cardinal contra toda ten-tativa de fraude comicial que “adelanta . . . [ese] interés predominante . . . [como] norma que contiene suficiente vínculo de racionalidad y lógica al indicar un acto mínimo afirmativo de la persona recusada, rodeando y perpe-tuando, mediante un trámite sencillo y rápido, la legiti-midad y veracidad del acto . . .”. P.S.P. v. Comisión Estatal de Elecciones, supra.
¿A quién corresponde certificar y dejar constancia del juramento {jurat)? ¿Qué consecuencias tiene cuando existe una omisión al respecto? Estas incógnitas las despeja la propia ley. Los inspectores de colegio son quienes expre-samente están “. . . facultados para tomar los juramentos sobre las recusaciones o denuncias que cualquier persona hiciere”. (Énfasis nuestro.) Art. 5.035 (16 L.P.R.A. see. 3235). Como corolario, el jurat, esto es, la constancia o cer-tificación del juramento, es una circunstancia que no sólo depende del aserto del elector, sino —no habiendo ningún ritual solemne en particular— del acto ministerial y manual de que uno de los inspectores del colegio, investido con esa facultad, estampe su firma bajo la del elector recu-sado. De ese modo queda acreditada la manifestación externa de la intención de jurar del elector, para que tras-cendiendo el valor interno del juramento ante el Hacedor o el fuero de su propia conciencia, tenga tal acción eficacia —dentro y fuera del Colegio Electoral— ante los demás hombres. Obsérvese cómo el modelo de recusación que el *323Administrador de la Comisión, siguiendo el mandato de ley, debió enviar a cada colegio . . para orientar a la Junta del Colegio de Votación cómo cumplimentar una recusación” —Apéndice A de esta ponencia— confirma indubitadamente esta interpretación.
Esta disposición confiriendo potestad de tomar jura-mento a los inspectores de colegio e imponiéndoles la obli-gación de así hacerlo constar (jurat), no puede reducirse a letra muerta ni tomarse livianamente. Forma parte esen-cial de todo el procedimiento de recusación diseñado por el legislador bajo el poder del Estado en el descargo del pre-cepto constitucional de que las “leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciuda-dano contra toda coacción en el ejercicio de la prerrogativa electoral”. (Énfasis nuestro.) Art. II, Sec. 2, Constitución.
Por ser el trámite de recusación limitativo de ese dere-cho al sufragio, la omisión del jurat —al igual que la de la firma del recusante— debe aprovechar al votante al grado máximo. En este sentido, jurídicamente existen dos cami-nos: (1) que la negativa con la sola firma del elector se estime suficiente —conteniendo implícitamente el jura-mento— y por ende se repute válidamente negada la recu-sación, condicionando ese voto a contingencias posteriores; o (2) que se considere tal omisión un defecto de carácter sustancial que infringe y menoscaba fatalmente la ley y anula todo el trámite de recusación en favor del elector, impidiendo que se dilucide en sus méritos la recusación.
En recta hermenéutica constitucional-electoral, favorece-mos la segunda. Si en virtud del estatuto el Poder Legisla-tivo contempló que cuando un elector no negara por escrito firmado una recusación bien hecha, de jure, su papeleta se declararía nula, el Poder Judicial —corres-pondiendo a esa visión— no puede menos que endosar igual solución cuando la maquinaria electoral no cumple satisfactoriamente con la ley. No debemos refrendar ñor-*324mas, trámites y prácticas laxas de los funcionarios que en materia electoral están directamente encargados de con-ducir y vigilar en el día de las elecciones su implemen-tación. Máxime cuando la interpretación versa y forma parte de una mecánica tendente a exponer al elector a una posible confiscación de su voto, violenta la confidencialidad de éste y debilita las garantías estatutarias encaminadas a evitar el fraude. Bajo este enfoque podría argumentarse que en apariencia se propicia un resultado carente de lógica —a base del supuesto de que si se cumple con la ley, y se completa todo el trámite, la recusación se ventila en sus méritos— mientras que por el contrario, si no se observa y negligentemente se omite la constancia del juramento y la firma del inspector, entonces el elector recusado obtiene el beneficio de ese descuido o laguna. No lo creemos así. Precisamente lo ilógico sería que se esti-mara perfeccionado en ley el trámite de recusación, con-testación y juramento, cuando falta este último ingrediente esencial representativo de la manifestación externa del elector, (2) y aun así se le penalizara exponiéndolo a la ven-tilación en sus méritos de la recusación.
Sostenemos que el carácter sagrado y la secretividad del sufragio quedarían vulnerados y reducidos a añicos de permitirse y propiciarse que recusaciones defectuosas, incompletas o insuficientes dieran margen para discutir y anular votos. El precio que pagaría la democracia en nuestro país sería demasiado alto. En esta área debemos aspirar al perfeccionamiento y mejoramiento de las insti-tuciones y rechazar toda tentativa que se erija sobre el conformismo o criterios de mediocridad.
En resumen, el espíritu de liberalidad judicial que ha informado nuestras pasadas decisiones en esta materia y el afán de promover normas de excelencia, nos obligan a *325concluir, como principio rector básico, que todo trámite de recusación que no cumpla con los requisitos de ley está errónea e imperfectamente hecho y, por lo tanto, es nulo. Por ende, la papeleta en cuestión será adjudicada sin ulterior trámite. Bajo esta doctrina, “requisitos de ley” comprende la identificación, fundamento y firma del recusante, la negativa jurada y firmada del recusado y la constancia del juramento (jurat) de esa contestación mediante la firma de uno de los inspectores del colegio. (3) Aunque sería desea-ble, no proponemos ni pretendemos perfeccionamiento de índole notarial en la aseveración o afirmación del jura-mento. Lo importante es el acto de la firma del recu-sante, (4) del elector recusado y del inspector de colegio que toma el juramento, las cuales asi implementadas, son ele-mentos inseparables e indispensables para validar el trámite.
La firma es la representación gráfica del nombre y ape-llido de una persona, hecha de su puño y letra, en forma habitual y característica, y estampada al pie de un docu-mento escrito a mano, a máquina, o impreso, con el único objeto de obligarse por su contenido. No es menester que exprese el nombre y el apellido completo del firmante, pues de uno u otro modo que se suscriba, la firma tiene validez. Comoquiera que sea estampada, ella traduce una afirmación individual. En un aspecto, importa una operación intelec-tual, un acto con miras a la identificación personal; bajo otro aspecto, es un conjunto ordenado de signos alfabéticos que el hombre emplea para designarse y distinguirse. Con-siderada como conjunto, la firma es un signo que trasunta y *326prueba un pronunciamiento, una afirmación; puede decirse que “viene a ser la representación gráfica y auténtica de una persona y la prueba material y visible de su confor-midad con el escrito que la precede”. Del análisis de las dis-tintas definiciones es posible distinguir una noción común según la cual la firma es un requisito vital de ineludible empleo en la vida civil; reviste un interés particular y general; entraña un elemento de identificación del sujeto que la traza; da validez al escrito que le precede; e importa una garantía jurídica. (Énfasis nuestro.) Neri, Tratado teórico y práctico de Derecho notarial, 1969, T. 2, pág. 324.
Hemos visto cómo el juramento corresponde consignarlo a los funcionarios del colegio. Si uno de esos funcionarios no lo hace, la recusación y contestación —visualizada como un todo— no cumple con los requisitos de ley y por lo tanto no puede ni debe servir para exponer al elector al rigor del trámite posterior. En esas y otras instancias análogas, la presunción de idoneidad de elector no habrá quedado rebatida y le cobijará hasta la culminación del acto de votar y la ulterior adjudicación de los candidatos por él seleccionados.
[Cjualquier papeleta votada que no haya sido recusada váli-damente, de cumplir con los demás requisitos, es un voto de incuestionable puridad, que posteriormente no puede bajo ninguna circunstancia ser objeto de impugnación y examen. Razones prácticas tales como que no existe constancia de la identidad del elector, que se estaría vulnerando la secreti-vidad del sufragio y que nunca podría imprimírsele fina-lidad a la contienda electoral lo impiden. P.S.P. v. Comisión Estatal de Elecciones, supra.
II
El examen individual y minucioso de las papeletas recusadas en controversia (5) elevadas ante nuestra con-sideración demuestra que un número sustancial está pla-gado de errores fundamentales y fue deficientemente *327hecho. En particular, las siguientes recusaciones no fueron firmadas por el recusante o los inspectores de colegio no cumplieron con la obligación que tenían de dejar constan-cia del juramento {jurat) según exige la ley y, por tanto, son trámites de recusaciones nulas por defectuosas, que no afectan los votos de los electores concernidos:
(a) En favor del candidato Osvaldo Molina: Roberto Pérez, Nellie Cortés, Maritza Pérez Cortés, Jesús A. Acosta Berrios, Angel Tibot Solis y Raquel Rincón Uriguen. Se con-firma en estos casos, por distintos fundamentos, la decisión de la Junta Revisora.
(b) En favor del candidato Samuel Cepeda: Carlos Rosado Santana, María Soto Dones, Norma Soto Dones, José Luis Castaño, Juan H. Carrillo, Sonia Becerril, Wanda Cotto Cantres, Lydia Cardona Lebrón, Nancy Maldonado Cruz, Ruth Rodríguez Díaz, Migdalia Sánchez Hernández, Iris Sánchez Hernández, Fernando Pagán Rodríguez, Michael Ferris, Carmen D. López Ramos, Gloria López Ramos, Annie L. Pérez Ortiz, Carlos Olmedo, José Montañez Roberto, María del Carmen Elias Medina y José González Fontánez. En la medida en que la resolución de la Junta Revisora resulta incompatible con esta determinación, debe modificarse.
Expuesto este análisis, suscribimos los pronunciamien-tos del Tribunal en lo concerniente a los electores que soli-citaron transferencias y que por dificultades no atribuibles a ellos y omisiones en la estructura administrativa electoral no fueron procesadas: José A. Acosta, Héctor Ramos Aponte, Rafael T. Rodríguez Rodríguez y María Luz Morales Meléndez. Debe revocarse a la Junta Revisora.
Por coincidir también con el Tribunal y estimar que estaban domiciliados en el Distrito Representativo Núm. 35, deben computarse los votos emitidos por Jesusa Vizcarrondo Diaz y Lucía Avila. Por falta de jurisdicción sobre su persona y resultar insuficiente el diligenciamiento habido, debe acre-ditarse también el voto de Iris Raquel Castaño Monet.
*328No coincidimos con el análisis del Tribunal sobre la electora Awilda Moringlane Encarnación. A juicio nuestro la prueba demuestra que estaba domiciliada, con su esposo, desde hace varios años, en Santa Cruz. Sus hijos menores, bajo la custodia de la abuela materna, sí están domiciliados en Vieques. Confirmaríamos en este caso a la Junta Revisora.
III
Hemos reflexionado sobre las alternativas de devolver el recurso a la Junta Revisora o conceder una nueva elec-ción, contempladas en la opinión disidente. Si bien ambas opciones representan el camino más fácil de seguir, nues-tra conciencia judicial nos impide adoptarlas. Nos expli-camos.
Primero, la alternativa de remitir al foro de origen la adjudicación del asunto se basa expresa y taxativamente en un enfoque de dura crítica a las actuaciones de la Junta Revisora y de la Comisión Estatal de Elecciones, que for-zosamente tiende a desprestigiar y minar la calidad, com-petencia y objetividad pública de esos organismos. Segundo, tal solución se aparta, además, de precedentes persuasivos análogos en la jurisdicción norteamericana, que en circuns-tancias parecidas —una vez expuestas las normas jurídi-cas aplicables para la evaluación de la legalidad del voto— ha utilizado la misma metodología seguida uniformemente por el tribunal hoy. Véanse Guerra v. Peña, 406 S.W.2d 769 (Tex. 1966); Collins v. Collins, 199 S.E.2d 626 (Ga. 1973). Y tercero, aun aceptando que ello fuera así ¿cómo se justifica entonces devolverles el asunto? ¿Qué garantía existe de la corrección y finalidad del dictamen que enton-ces se produzca? ¿No estamos con ello posponiendo irrazo-nablemente y por más tiempo que siga en entredicho la composición de la Asamblea Legislativa?
En cuanto a la alternativa de conceder una nueva elec-ción, el razonamiento y motivos que animan esa recomen-*329dación, aunque loable, es contraria a la doctrina prevale-ciente sobre el trasfondo circunstancial que imperativa-mente debe existir para tal remedio. Starr, Federal Judicial Invalidation as a Remedy for Irregularities in State Elections, 49 N.Y.U.L. Rev. 1092 (1974).
También vuelve a inyectar en el país las excitaciones, rivalidades y animosidades que caracterizan la contienda pública y tiende a perturbar la paz comunitaria, estabi-lidad y seguridad de las instituciones. Es un remedio extremo que implícitamente y por unanimidad este Tribunal declinó en abono de devolver al pueblo confianza, finalidad y tranquilidad en el proceso de las urnas —ante la impugnación de la certificación del cargo de Goberna-dor predicada también, entre otras, en el estrecho margen electoral— aún estando todos conscientes del siguiente escenario fáctico:
No se puede debatir seriamente que el desarrollo de las recientes elecciones no estuvo a la altura deseada ni exento de muchas de las fallas que tradicionalmente, en mayor o menor grado, agobian y caracterizan el proceso. El estrecho margen de votos entre los partidos principales —en un sis-tema cuya ley y estructura no estaban diseñadas para esa eventualidad y un país cuya ciudadanía no estaba acostum-brada a ello— ha contribuido al desasosiego y malestar. La tardanza inevitable que implica la relevancia que entonces toman las irregularidades inevitables y naturales habidas en un proceso que conlleva la movilización, participación y decisión de más de un millón y medio (1,500,000) de perso-nas, y la importancia que a cada voto potencial determinado partido político le atribuye, forman parte del medio am-biente, premisas intangibles y otros factores en que se debaten los reclamos de las partes en estos recursos. Toma-mos conocimiento judicial de que en estas elecciones hubo exclusiones indebidas de electores de las listas, dobles inscrip-ciones, errores o falta de procesamiento en las solicitudes de transferencias de precinto y otras más. (Énfasis nuestro.) P.S.P. v. Comisión Estatal de Elecciones, supra.
*330> > — I
Finalmente, endosamos los pronunciamientos que a manera de epílogo consigna la opinión del Tribunal sobre el reclamo de si la Junta Revisora actuó o no parcial-mente. Ante el público, casos de esta naturaleza tienden a exaltar los sentimientos y a exacerbar individual y colecti-vamente las rivalidades y animosidades político-partidistas. A menudo se incurre en el error analítico o se cae en la superficialidad de criticar o elogiar la imparcialidad y ecuanimidad de los organismos adjudicadores por los resultados, y no por la corrección, fuerza persuasiva y nitidez de los fundamentos del dictamen. Esa actitud y postura —hijas más bien de la irreflexión o ceguera par-tidista— pasa por alto que cualesquiera decisiones “... deben fundarse en la vigencia plena del estado de Derecho y en la protección de los derechos políticos y sociales que entran en juego en la administración de la Ley Electoral, y no en preferencias políticas —a pesar de su organización emi-nentemente política.
En la función del juzgar, ya sea en juntas y otros orga-nismos administrativos con atribuciones cuasi-judiciales, como en el foro propiamente judicial, es a los hombres del Derecho a quienes corresponde superar, más que nunca —con ponderado juicio y libertad de conciencia en sus determina-ciones judiciales— las histerias públicas que las pasio-nes políticas generan, asumiendo la responsabilidad de reafirmar los derechos del hombre en el orden jurídico-constitucional, para dar al imperio de la Ley sentido válido de utilidad social.” (Énfasis nuestro.) Partido Nuevo Progresista v. J.E.E., 96 D.P.R. 961, 962-963 (1968).
Acatando esa indelegable responsabilidad es que, por los fundamentos expuestos y como único remedio legítimo procedente en estricta juridicidad, concurrimos con la decisión de que debe certificarse al recurrente Samuel Cepeda para el escaño del Distrito Representativo Núm. 35.
*331APENDICE A RECUSACION



*332—0—

 Rez
“Todo elector o inspector que tuviere motivos fundados para creer que una persona que se presenta a votar lo hace ilegalmente, o que dicha persona ha votado ya en otro colegio electoral o precinto, podrá recusar su voto por los moti-vos que lo hicieren ilegal a virtud de las disposiciones de esta ley, pero dicha recusación no impedirá que dicha persona emita su voto. La papeleta de todo elector cuyo voto se recuse deberá marcarse al dorso con la palabra ‘Recusado’, seguida de una breve anotación firmada por la persona o el inspector de colegio que hace la misma, exponiendo la razón de tal recusación, el número de Tarjeta de Identificación Electoral de la persona afectada, el municipio, precinto y número de colegio electoral. Si el elector recusado niega su recusación, deberá hacerlo bajo su firma y juramento al dorso de la papeleta, pero si no la negare, su voto no se contará y será nulo. El Administrador enviará a cada Colegio de Votación un modelo de Recusación para orientar a la Junta del Colegio de Votación cómo cumplimentar una recusación.” 16 L.P.R.A. see. 3234. (Énfasis nuestro.)


 Igual trámite, con la variante del fundamento, requería la ley para votar, sin tarjeta electoral, en colegio electoral cerrado. Ley Núm. 3 de 8 de septiembre de 1980, See. 9.


 Claro está, excluyendo la situación en que la recusación es formulada y suscrita por un inspector del colegio. En la pugna o contienda que representa el trámite de recusación, sería absurdo, oneroso para el elector y cuestionable que el juramento de la contestación fuera certificado por el propio recusante.


 Bajo este prisma, sin reservas, coincidimos con la opinión del Tribunal de que la ausencia de firma por el recusante es defecto esencial que anula ab initio el trámite de recusación. No basta que al dorso de la papeleta ese recusante de su puño y letra haya consignado su nombre, sino que es menester la firma subsi-guiente. Igual razonamiento se impone respecto al requisito de firma del funcionario de colegio que, luego de firmada la contestación por el elector recusado negando la recusación, toma el juramento.


Nos hemos circunscrito a aquellos casos sobre los cuales tenemos jurisdic-ción por haber sido oportunamente, dentro del término de ley, traídos ante este foro.